SIXTH AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE

This SIXTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”) is
effective as of the 17th day of June, 2009, by and between the undersigned
selling entities (collectively, “Seller”) and ROBERT KO (“Buyer”).

Recitals

A. Seller and Buyer are parties to that certain Agreement for Purchase and Sale
of Real Property and Escrow Instructions dated effective April 21, 2009, as
amended by First Amendment to Agreement for Purchase and Sale dated May 6, 2009,
Second Amendment to Agreement for Purchase and Sale dated May 12, 2009, Third
Amendment to Agreement for Purchase and Sale dated May 15, 2009, Fourth
Amendment to Agreement for Purchase and Sale dated May 22, 2009, and Fifth
Amendment to Agreement for Purchase and Sale dated May 29, 2009 (as amended, the
“Purchase Agreement”), for that certain real property located in Orange County,
California, commonly known as 901 Civic Center Drive, Santa Ana, California, as
more particularly described therein. Capitalized terms used in this Amendment
and not defined herein shall have the meanings given such terms in the Purchase
Agreement.

B. Seller and Buyer mutually desire to amend the Purchase Agreement as provided
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer agree as follows.

1. Waiver of Certain Conditions Precedent. Buyer hereby waives the conditions
precedent set forth in Sections 10.1.3 (estoppels) and 10.1.4 (financing
contingency) of the Purchase Agreement.

2. Additional Deposit. Within two (2) business days of the date of this
Amendment, Buyer shall deposit into Escrow the Additional Deposit ($250,000)
described in Section 2.1 of the Purchase Agreement. The Additional Deposit shall
be immediately nonrefundable to Buyer, except as otherwise expressly provided in
the Purchase Agreement.

3. Closing. Closing is hereby extended to July 15, 2009.

4. No Other Amendments. Except with respect to the amendments expressly set
forth in this Amendment, the Purchase Agreement remains unmodified in all other
respects and in full force and effect. This Amendment is entered into pursuant
to, and is intended to be read together and consistent with, the Purchase
Agreement. However, if any inconsistencies exist between this Amendment and the
Purchase Agreement, the provisions of this Amendment shall prevail over anything
to the contrary in the Purchase Agreement.

5. Counterparts. This Amendment may be executed in counterparts. Facsimile or
.pdf delivery shall be sufficient to form a binding agreement.

1

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first hereinabove written.

                                  SELLER:      
 
                      BUYER:        
 
                        NNN VF 901 CIVIC, LLC,                 a Delaware
limited liability company               /s/ Robert Ko        
 
                       
Robert Ko By:       Grubb & Ellis Realty Investors, LLC,
                        a Virginia limited liability company,
                        Its Vice President
                       
 
                               
By:
      /s/ Michael Rispoli                        
Name:
      Michael Rispoli                        
Title:
      Chief Financial Officer                        
 
                        NNN 901 CIVIC, LLC,                 a Delaware limited
liability company                        
 
                        By:       Grubb & Ellis Realty Investors, LLC,
                        a Virginia limited liability company,
                        Its Manager
                       
 
                               
By:
      /s/ Michael Rispoli                        
Name:
      Michael Rispoli                        
Title:
      Chief Financial Officer  
 
 
 


2